On consideration of the Petition for Writ of Error Coram Nobis filed in the above-entitled action, it appearing that every circumstance upon which petitioner relies was either raised at trial and resolved adversely to him as a factual question, or was known to petitioner and his counsel at the time of trial or of appellate review and not raised by appropriate motion or assignment at that time, it is, by the Court, this 29th day of June 1972,
ORDERED:
That said Petition be, and the same is, hereby dismissed.